--------------------------------------------------------------------------------

Exhibit 10.4
 
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT AND TERMINATION AGREEMENT
 
B E T W E E N:
 
DRASKO PUSELJIC
of the City of Toronto
in the Province of Ontario
 
(hereinafter referred to as the “Consultant”)
 
- and -
 
ENHANCE SKIN PRODUCTS INC.
a corporation incorporated pursuant to the
laws of the State of Nevada
 
(hereinafter referred to as the “Corporation”)
 
made effective March 3, 2014 (the “Effective Date”)
 
WHEREAS the Corporation and Consultant are parties to a Termination Agreement
made effective March 5, 2013 (the “Termination Agreement”) terminating a
Consulting Agreement between the parties dated March 11, 2010 (the “Consulting
Agreement”);
 
WHEREAS the Corporation and the Executive are parties to an Employment Agreement
made effective March 5, 2013 (the “Employment Agreement”);
 
AND WHEREAS the parties hereto wish to amend the terms and conditions relating
to the termination of the Termination Agreement;
 
AND WHEREAS the parties hereto wish to amend the terms of the Employment
Agreement;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
1.
Section 4 of the Termination Agreement is amended by deleting it and replacing
it with the following:
 
4. Upon the Company raising an aggregate of least $150,000 in Transaction Monies
(as defined in this Section 4 below), the Convertible Debt shall be converted
into 5,327,460 common shares of the Corporation’s stock and the Corporation
shall instruct its transfer agent to issue such shares to the Consultant.
Transaction Monies shall mean any monies, and the total amount of any other
readily realizable cash equivalents or other assets received by the Corporation
or any of its affiliates from third parties, in respect of any debt financing,
equity financing, sale of assets or royalty interest, licensing fees or any
other similar funding method including in consequence of any merger or sale of
all or part of the Corporation’s business.
 
In the event of a Tender Offer for or an agreement for Enhance’s sale, merger,
or other business combination (“Transaction”) Consultant shall have the full
right, but not the obligation, to convert the Convertible Debt into common
shares of Enhance at the Conversion Price and to participate in such Transaction
on an equal basis to existing shareholders of Enhance.

 
 
2.
Section 2.01 of the Employment Agreement is amended by deleting it and replacing
it with the following:
 
2.01 Base Salary: Prior to the Corporation having received Transaction Monies
(as defined below) in aggregate of at least five hundred thousand United States
dollars ($500,000) the Executive will make no charge for services. Once the
Corporation has received Transaction Monies in aggregate of at least five
hundred thousand United States dollars ($500,000) the Executive’s base salary
shall be five thousand United States dollars (US$5,000) per month. Once the
Corporation has received Transaction Monies in aggregate of at least one and a
half million United States dollars (US $1,500,000), the Executive’s base salary
shall be increased to ten thousand United States dollars (US$10,000) per month.
Transaction Monies shall mean any monies, and the total amount of any other
readily realizable cash equivalents or other assets received by the Corporation
or any of its affiliates from third parties, in respect of any debt financing,
equity financing, sale of assets or royalty interest, licensing fees or any
other similar funding method including in consequence of any merger or sale of
all or part of the Corporation’s business.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
3.
Except as set out in this Amendment Agreement, the Termination Agreement and
Employment Agreement are unaffected and shall continue in full force and effect
in accordance with their terms.  If there is any conflict between any provision
of this Amendment Agreement and the Termination Agreement or the Employment
Agreement, the terms of this Amendment Agreement shall prevail.

 
 
4.
This Agreement and all of the rights and obligations arising herefrom shall be
interpreted and applied in accordance with the laws of the Province of Ontario
and the courts of the Province of Ontario shall have exclusive jurisdiction to
determine all disputes relating to the Agreement and all of the rights and
obligations created hereby.  The Consultant and the Corporation hereby
irrevocably attorn to the jurisdiction of the courts of the Province of Ontario.

 


 
IN WITNESS WHEREOF the parties here have caused this Agreement to be executed.
 
 

SIGNED, SEALED AND DELIVERED )   )   )   )   )   )               Drasko Puseljic
              ENHANCE SKIN PRODUCTS INC.               Per: Donald Nicholson,
President & CEO

 
 
 
 
 
- 3 - 

--------------------------------------------------------------------------------